Per Curiam..

A candidate for township trustee must be a resident of the township where he seeks office. R.C. 503.24, 503.241 and 3503.01.
R.C. 3503.02 sets forth the rules for determining residence and provides in part:
“(A) That place shall be considered the residence of a person in which his habitation is fixed and to which, whenever he is absent, he has the intention of returning.
“(B) A person shall not be considered to have lost his residence who leaves his home and goes into another state or county of this state, for temporary purposes only, with the intention of returning.
“(C) A person shall not be considered to have gained a residence in any county of this state into which he comes for temporary purposes only, without the intention of making such county his permanent place of abode. * *
“Ordinarily a decision of a board of elections is final and will be reviewed by this court only to ascertain whether it is tainted with fraud or corruption or resulted from an abuse of discretion or a clear disregard of the applicable law. Sullivan v. State (1932), 125 Ohio St. 387; Pierce v. Brushart [(1950), 153 Ohio St. 372 (41 O.O. 398)] * * *.” State, ex rel. Morrison, v. Bd. of Elections (1980), 63 Ohio St. 2d 336, 338-339 [17 O.O.3d 420].
Our review of the record demonstrates ample evidence to support the board’s conclusion that relator had no intention of returning to his Harrison Township address. Evidence that relator rented his Harrison Township property out to tenants, listed it with a realtor for sale, and moved to the Liberty Township address supports the board’s determination.
*3Relator has not demonstrated any abuse of discretion on the part of respondents.
Accordingly, the writ is denied.

Writ denied.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.